DETAILED ACTION
Notice to Applicant
In response to the communication received on 06/04/2019, the following is a Non-Final Office Action for Application No. 16431365.  Examiner notes and interprets claims 13-20 as being directed to non-transitory computer readable storage device based on the specification at ¶0018 which states “The memory 204 is a non-transitory computer-readable storage device that includes instructions that are executable by the processor 202.”

Status of Claims
Claims 1-20 are pending.

Drawings
The applicant’s drawings submitted on 06/04/2019 are acceptable for examination purposes. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) has been acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 as directed to non-statutory subject matter.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, the claims fall within statutory class of process or manufacture.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
computer-readable storage device storing instructions that, when executed by a processor, cause the processor to perform operations comprising: determining a dispatch reliability rate associated with a group of aircraft parts, the dispatch reliability rate indicating a percentage of incoming flights meeting departure demands at a first facility, and the departure demands based on the group of aircraft parts; comparing the dispatch reliability rate to a dispatch reliability rate threshold associated with the group of aircraft parts to generate comparison data; determining to adjust a stock level of at least one aircraft part of the group of aircraft parts at the first facility based on the comparison data; and initiating movement of a quantity of the at least one aircraft part between the first facility and a second facility to adjust the stock level of the at least one aircraft part at the first facility. 
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes including concepts performed in the human mind (including an observation, evaluation judgment, opinion) and/or Certain Methods of Organizing Human Activity including managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules of instructions).  Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into i.e., as a generic processor performing a generic computer function of processing/transmitting data. This generic memory device and/or processor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, initiating movement of a quantity of the at least one aircraft part between the first facility and a second facility by a memory device and/or processor is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: memory device and processor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, initiating movement of a quantity of the at least one aircraft part between the first facility and a second facility by a memory device and/or processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a generic computer/memory type structure at ¶0022 application-specific integrated circuits (e.g., ASICs), a programmable circuit (e.g., the processor 202 the configured to execute software), a firmware device, or a combination thereof.  Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations; receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine/manufacture for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Brandstetter et al. (US 20080154458 A1) hereinafter referred to as Brandstetter in view of Clark et al. (US 20180047224 A1) hereinafter referred to as Clark.   

Brandstetter teaches:
Claim 1. An automated method of moving aircraft parts between facilities, the automated method comprising: 
determining a dispatch reliability rate associated with a group of aircraft parts, the dispatch reliability rate indicating a percentage of incoming flights meeting departure demands at a first facility, and the departure demands based on the group of aircraft parts (¶0019 Weibull analysis 108 generates Weibull curves 1080 for the vehicle and for individual parts and replacement parts. So essentially, the Weibull analysis produces a survival function for each part selected in the search query from step 104. The fleet is mapped 1082 onto the Weibull curves to provide individual fleet optimization rate for each vehicle and for individual parts in each vehicle as well.); 
comparing the dispatch reliability rate to a dispatch reliability rate threshold associated with the group of aircraft parts to generate comparison data (¶0028 Maintenance and operations can optimize scheduling based on the risk report 110, which may recommend maintenance actions, e.g., replace all components with a predicted survivability above a threshold level (or a high probability of failure within a given period of operation).); 
determining to adjust a stock level of at least one aircraft part of the group of aircraft parts at the first facility based on the comparison data (¶0020 A risk report 110 is generated from the Weibull curves. Depending upon the ; and 
moving a quantity of the at least one aircraft part between the first facility and a second facility to adjust the stock level of the at least one aircraft part at the first facility (¶0029 a inventory risk analysis 114 may be conducted to evaluate the costs and benefits associated with ordering spares or moving excess spares from one location to another where a shortfall exists..).
Although not explicitly taught by Brandstetter, Clark teaches in the analogous art of fleet analytic services toolset:
the dispatch reliability rate indicating a percentage (¶0047 The maintenance/operations monitoring/alerting module 322 may provide the ability to group components or devices by part number and to rank these based on severity of adverse rate and/or trend characteristics, such as frequency, percentage change, slope, exceedance of thresholds, variation from baselines or standard deviation over variable periods of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fleet analytic services toolset of Clark with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter for the following reasons: 
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Brandstetter ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Brandstetter ¶0020 teaches that Weibull analysis results are analyzed for inventory control to quantify expected part failures over a given time window, and Clark ¶0047 teaches maintenance/operations monitoring/alerting module may provide the ability to group components or devices by part number and to rank these based on severity of adverse rate 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Brandstetter at least the above cited paragraphs, and Clark at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the fleet analytic services toolset of Clark with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Brandstetter teaches:
Claim 2. The automated method of claim 1, wherein moving the quantity of the at least one aircraft part comprises: moving the quantity of the at least one aircraft part from the first facility to the second facility in response to a determination that the comparison data indicates the dispatch reliability rate satisfies the dispatch reliability rate threshold (¶0028 Maintenance and operations can optimize scheduling based on the risk report 110, which may recommend maintenance actions, e.g., replace all components with a predicted survivability above a threshold level (or a high probability of failure within a given period of operation).).

Brandstetter teaches:
Claim 3. The automated method of claim 1, wherein moving the quantity of the at least one aircraft part comprises: moving the quantity of the at least one aircraft part from the second facility to the first facility in response to a determination that the comparison data indicates the dispatch reliability rate fails to satisfy the dispatch reliability rate threshold (¶0012 Because the parts are identified with specific platform, distribution of parts failures over their life-cycle and geographic location is predictable. Thus, the supply chain may be optimized, ordering spares in sufficient quantity and locating those spares where they are likely to be needed. Further, allocating resources according .

Brandstetter teaches:
Claim 4. The automated method of claim 1, further comprising determining a fill rate associated with the at least one aircraft part at the first facility, wherein the dispatch reliability rate is based on the fill rate (¶0020 A risk report 110 is generated from the Weibull curves. Depending upon the desired level of detail, the risk report 110 reflects the health of each individual vehicle and of parts in each individual vehicle as well. Substantially in parallel, the Weibull analysis results are analyzed for inventory control 112 to quantify expected part failures over a given time window, as well as the location of the aircraft expected to experience those failures. So, in step 1120 the part inventory is checked both for need and location based on the mapping results from step 108. If the current inventory of replacement parts falls short of what may be needed in the selected time window or in a selected location, then in step 1122 inventory levels are adjusted for optimum, e.g., spares are ordered or relocated.).

Brandstetter teaches:
Claim 5. The automated method of claim 4, further comprising determining a particular dispatch reliability rate associated with the at least one aircraft part by: determining a total demand quantity for the at least one aircraft part for a total number of incoming flights arriving at the first facility within a time span; determining a weighted average demand quantity for the at least one aircraft part, the weighted average demand quantity based on the total demand quantity and a number of the incoming flights that demanded the at least one aircraft part; estimating a fraction of incoming flights projected to demand the at least one aircraft part based on the total demand quantity, the weighted average demand quantity, and the total number of incoming flights; and determining the particular dispatch reliability rate associated with the at least one aircraft part based on the fraction and the fill rate (¶0025 it is apparent that three fleet aircraft, represented at points 144, 146, 148, have a high risk of LRU failure within the next 100 flight hours. Thus, mapping the fleet aircraft indicates part demand by how many fleet aircraft are likely to suffer LRU failures (3 in this example) in the time interval and which are those aircraft. Further, the supply chain may be optimized for that expected part demand, i.e., having on hand a sufficient quantity of spares to meet local demand without over-stocking to compensate for uncertainties of best guess estimates. ¶0029 Once the survival curve has been identified .
Although not explicitly taught by Brandstetter, Clark teaches in the analogous art of fleet analytic services toolset:
determining a weighted average demand quantity (¶¶0047-0048 The maintenance/operations monitoring/alerting module 322 may provide the ability to group components or devices by part number and to rank these based on severity of adverse rate and/or trend characteristics, such as frequency, percentage change, slope, exceedance of thresholds, variation from baselines or standard deviation over variable periods of time. Using the maintenance/operations monitoring/alerting module 322, alert triggers may be defined based on statistical thresholds and forecasted and speculated values. In some embodiments, such alerts or messages may be generated when a given parameter exceeds a threshold. With this functionality, a user may be able to manage a weighting of different factors or parameters that contribute to alert or message severity for multi-perspective prioritization purposes.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the fleet analytic services toolset of Clark with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter for the following reasons:       
(1) a finding that there was some teaching, suggestion, or motivation, either in the references themselves or in the knowledge generally available to one of ordinary skill in the art, to modify the reference or to combine reference teachings, e.g. Brandstetter ¶0003 teaches that it is desirable to transform between various description notations; 
(2) a finding that there was reasonable expectation of success since the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, e.g. Brandstetter ¶0020 teaches that Weibull analysis results are analyzed for inventory control to quantify expected part failures over a given time window, and Clark ¶0047 teaches maintenance/operations monitoring/alerting module may provide the ability to group components or devices by part number and to rank these based on severity of adverse rate 
(3) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness, e.g. Brandstetter at least the above cited paragraphs, and Clark at least the inclusively cited paragraphs. 
Therefore, it would be obvious to one skilled in the art at the time of the invention to combine the fleet analytic services toolset of Clark with the system for predicting fleet reliability and maintaining a fleet of vehicles of Brandstetter.  The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so."  DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1360, 80 USPQ2d 1641, 1645 (Fed. Cir. 2006).  See MPEP 2143(G).

Brandstetter teaches:
Claim 6. The automated method of claim 5, further comprising: determining a change in fill rate associated with the at least one aircraft part based on the fill rate and a second fill rate associated with the at least one aircraft part, the second fill rate based on a different demand than the fill rate; identifying, based on the change in the fill rate, a particular aircraft part of the group of aircraft parts that has a greatest impact to the dispatch reliability rate; and moving the particular aircraft part between the first facility and the second facility to increase the likelihood that the dispatch reliability rate is in compliance with a target dispatch reliability rate (¶0025 As shown in the example of FIG. 2C, fleet health can be measured by plotting individual aircraft along the Weibull curve 130, 132 survival function at points 134, 136, 138, 140, 142, 144, 146, 148. These points 134, 136, 138, 140, 142, 144, 146, 148 indicate the likelihood of the LRU (the heat exchanger) failing in each corresponding aircraft in the next 100 flight hours. From this example, it is apparent that three fleet aircraft, represented at points 144, 146, 148, have a high risk of LRU failure within the next 100 flight hours. Thus, mapping the fleet aircraft indicates part demand by how many fleet aircraft are likely to suffer LRU failures (3 in this example) in the time interval and which are those aircraft. Further, the supply chain may be optimized for that expected part demand, i.e., having on hand a sufficient quantity of spares to meet local demand without over-stocking to compensate for uncertainties of best guess estimates.).


Claim 7. The automated method of claim 6, further comprising: determining a change in dispatch reliability rate associated with the at least one aircraft part based on the dispatch reliability rate, the change in fill rate, and the fill rate; and identifying, based on the change in the dispatch reliability rate, the particular aircraft part that has the greatest impact to the dispatch reliability rate (¶0027 …BUNO 165897 at 148 has parts with the lowest fleet wide survival rate and so, is most likely to experience a heat exchanger failure within the next 100 flight hours with a 97% probability of failure...).

Brandstetter teaches:
Claim 8. The automated method of claim 7, further comprising: determining the dispatch reliability rate based at least on the particular dispatch reliability rate associated with the at least one aircraft part and a second dispatch reliability rate associated with a second aircraft part (¶0027 …Also, the electric generator is likely to fail for this same aircraft within the next 100 flight hours with a 91% probability of failure…).

Brandstetter teaches:
Claim 9. The automated method of claim 8, further comprising: determining the impact to the dispatch reliability rate based on the change in the particular dispatch reliability rate; and identifying, based on the impact to the dispatch reliability rate, the particular aircraft part that has the greatest impact to the dispatch reliability rate (¶0027 BUNO 165897 at 148 has parts with the lowest fleet wide survival rate … Similarly, BUNO 165900 at 146 with the next lowest part survival rate and has entries 156, 158, 160 for each part. Further, entries 146, 148 may be color coded to emphasize the probability of failure.).

Brandstetter teaches:
Claim 10. The automated method of claim 1, further comprising identifying a particular aircraft part, from the group of aircraft parts, to move based on a highest part shortage rate (¶0030 So, the example of FIG. 3 also includes a fleet-wide part exposure list 162 listing the number of each LRU that has a high probability of failure within the same time period, i.e., 100 fight hours in this example. The first entry 164 of this example indicates that fleet-wide, 3 electric generators have a likelihood of failure of greater than 90%. Similarly, the second entry 166 indicates .

Brandstetter teaches:
Claim 11. The automated method of claim 1, further comprising identifying a particular aircraft part, from the group of aircraft parts, to move based on a largest dispatch rate ratio (¶0030 So, the example of FIG. 3 also includes a fleet-wide part exposure list 162 listing the number of each LRU that has a high probability of failure within the same time period, i.e., 100 fight hours in this example. The first entry 164 of this example indicates that fleet-wide, 3 electric generators have a likelihood of failure of greater than 90%. Similarly, the second entry 166 indicates that fleet-wide, 8 heat exchangers have a likelihood of failure of greater than 90%. These levels are compared with current spares inventory levels for those LRUs (e.g., in steps 112, 1120) and used to optimize supply chain activities (step 1122) as necessary. Also, by cross referencing to the location of each potentially compromised aircraft, the supply chain may be optimized based on the distribution of the parts over their life-cycle and the geographic location of predicted failures. This fleet-wide part exposure list 162 may be included in the inventory risk analysis 114).

Brandstetter teaches:
Claim 12. The automated method of claim 1, wherein the first facility comprises an airport (¶0018 It should be noted that, although described herein with reference to aircraft, this is for example only and not intended as a limitation. … Further, a preferred FPOT 100 may have application to optimizing performance and improving overall reliability of any pseudo-fleet of vehicles (e.g., the same make and model of amphibious craft currently in service), provided maintenance history data is been collected in a suitable database 102 and maintained for fleet vehicles over the life of each vehicle…).

As per claims 13-20, the computer-readable storage device tracks the method of claims 1-8, respectively, resulting in substantially similar limitations.  The same cited prior art and rationale of claims 1-8 are applied to claims 13-20, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20050004919 A1
Systems, methods, and computer program products providing a generalized inventory system
Green, Richard
US 20170323403 A1
CONSTRAINED CASH COMPUTING SYSTEM TO OPTIMALLY SCHEDULE AIRCRAFT REPAIR CAPACITY WITH CLOSED LOOP DYNAMIC PHYSICAL STATE AND ASSET UTILIZATION ATTAINMENT CONTROL
Johnson; Christopher Donald


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURTIS GILLS whose telephone number is (571)270-3315.  The examiner can normally be reached on M-F 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/KURTIS GILLS/Primary Examiner, Art Unit 3623